Citation Nr: 0526063	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a chronic 
respiratory disability, to include a positive purified 
protein derivative (PPD) test.

4.  Entitlement to service connection for cellulitis of the 
ankles.

5.  Entitlement to service connection for myopia and 
presbyopia.

6.  Entitlement to service connection for degenerative disc 
disease of cervical spine.

7.  Entitlement to service connection for a tendonitis of the 
left ankle.

8.  Entitlement to service connection for a skin rash of both 
feet.

9.  Entitlement to service connection for epistaxis.

10.  Entitlement to service connection for disability of the 
low back.

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a disability 
manifested by dizziness.

14.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had over 18 years of active military service 
including service from March 1984 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran was afforded a personal 
hearing before the undersigned veterans law judge at the 
local RO in June 2003.  A transcript of the hearing is 
associated with the claims file.

The Board remanded matter to the RO via the Appeals 
Management Center (AMC) in March 2004 for the purpose of 
curing procedural defects.  In June 2005, the matter was 
returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hypercholesterolemia is a laboratory test results that is 
not, in and of itself, a disability for VA compensation 
purposes.

3.  The medical evidence of record does not show a current 
diagnosis or treatment of anemia and/or primary anemia.

4.  The preponderance of the evidence is against the finding 
that the veteran has a chronic disability of the lungs that 
is related to his active duty.

5.  The medical evidence of record does not show a current 
diagnosis or treatment of cellulitis of the ankles.

6.  The veteran has myopia and presbyopia, which are 
refractive errors; an acquired eye disability was not 
manifested in service, and is not currently shown.

7.  Degenerative disc disease of the cervical spine did not 
clearly and unmistakably pre-exist service, and the evidence 
of record shows that degenerative disc disease of the 
cervical spine had its onset during his active military 
service. 

8.  The medical evidence of record does not show a current 
diagnosis or treatment of a tendonitis of the left ankle.  

9.  The medical evidence of record does not show a current 
diagnosis or treatment of a skin rash of both feet.

10.  The medical evidence of record does not show a current 
diagnosis or treatment of a chronic disability manifested by 
epistaxis. 

11.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's disability of the 
low back (chronic low back strain) is causally related to 
service.

12.  On VA examination in March 2000, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition score 96 percent in his 
right ear and 94 percent in his left ear.

13.  The medical evidence of record does not show a current 
diagnosis or treatment of hypertension.

14.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran experiences chronic 
dizziness as a result of his service-connected multiple 
sclerosis.

15.  Periodontal disease is not a disability for which VA 
compensation may be awarded.  


CONCLUSIONS OF LAW

1.   As the veteran's claim is legally insufficient, service 
connection for hypercholesterolemia is not warranted.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.303 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  Anemia was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).

3.  A chronic respiratory disability, to include a positive 
PPD test, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  Cellulitis of the ankles was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  As the veteran's claim is legally insufficient, service 
connection for myopia and presbyopia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§  
3.303, 4.9 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).

6.  Entitlement to service connection for degenerative joint 
disease of the cervical spine is warranted.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309(a) (2004).

7.  Tendonitis of the left ankle was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2004).

8.  A skin rash of both feet was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).

9.  Epistaxis was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).

10.  Entitlement to service connection for chronic low back 
strain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).

11.  The veteran does not have a bilateral hearing loss 
disability that is related to his active service. 38 U.S.C.A. 
§§ 1110,1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.385 (2004).

12.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

13.  Entitlement to service connection for a disability 
manifested by dizziness is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

14.  Periodontal disease is not a disability for which VA 
compensation may be awarded.  §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in December 2002 and March 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims for service connection.  The March 
2004 letter specifically informed the veteran to submit any 
additional evidence to VA that he felt would support his 
claim.  The December 2002 and March 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The August 2000 rating decision, October 2000 Statement of 
the Case (SOC), December 2002 rating decision, and 
Supplemental Statements of the Case (SSOC) dated in December 
2002 and March 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The March 2005 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Despite numerous requests, neither the veteran nor 
his representative have identified any outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded a VA examination in February 2000, March 
2000, December 2000, June 2001, and June 2002 for the purpose 
of determining the nature and etiology of the veteran's 
claimed disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in March 2005.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss, primary anemia, hypertension, 
and/or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court made clear 
that service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  Thus, under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2004).

Congenital or developmental defects or conditions are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. § 
4.9 indicates that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Hypercholesterolemia

The record documents that the veteran has been diagnosed as 
having hypercholesterolemia.  A September 1998 summary from 
the Walter Reed Army Medical Center (WRAMC) included a 
diagnosis of hypercholesterolemia, and that he was being 
treated for the same with Pravachol.   On VA examination in 
February 2000, a chem-16 showed the veteran's cholesterol to 
be "elevated" to 225.  He was diagnosed as having 
hypercholesterolemia.  Subsequent medical records reflect 
that the veteran continues to have problems with an elevated 
cholesterol.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hyperlipidemia 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445.  Diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol (hypercholesterolemia) are all laboratory results 
and not, in and of themselves, disabilities.

The law concerning awards of service connection for strictly 
hyperlipidemia is dispositive.  In this regard, 
hypercholesterolemia is not shown to be reflective of a 
chronic, acquired disorder for VA compensation purposes that 
was incurred in or aggravated by active service.  Id.  It is 
not a disease or injury within the applicable legislation 
governing the awards of compensation benefits.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, hypercholesterolemia is not 
recognized as a disability under the law for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c).  The fact that the 
veteran may or may not be taking medication or receiving 
active treatment is not relevant to whether 
hypercholesterolemia is a disability.

Accordingly, entitlement to service connection for 
hypercholesterolemia must be denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Anemia, Respiratory disability to include positive PPD, 
Cellulitis of the ankles, Epistaxis, Tendonitis of the left 
ankle, and Skin rash of both feet

Service medical records document that the veteran was 
diagnosed and/or treated for anemia, a positive PPD, 
cellulites of the ankles, epistaxis, tendonitis of the left 
ankle, and a skin rash of both feet.  Specifically, the 
veteran was seen in February 1983 for complaints of 
epistaxis.  He said he had been experiencing sporadic 
bleeding for a three day period.  His nose was essentially 
normal.  The assessment was intermittent epitaxsis secondary 
to a upper respiratory infection.  There are no other 
findings pertaining to epistaxis.  Treatment records dated in 
February 1985, November 1986, and April 1988 show that the 
veteran was seen for complaints of a rash of both feet, and 
that he was variously diagnosed as having hyperhydrosis, 
contact dermatitis, and tinea pedis.  

Service medical records dated in December 1985 and January 
1986 show that the veteran was see for complaints of left 
foot and ankle pain.  The impression was probable tendonitis.  
Subsequent clinical records and reports are silent for any 
problems/complaints pertaining to the left ankle.

A May 1998 consultation sheet shows that the veteran had a 
borderline PPD conversion without evidence of active disease.  
A June 1998 hospital report included findings of cellulitis 
of both ankles.  A September 1998 summary from WRAMC shows 
that the veteran was diagnosed as having anemia.  The 
September 1998 summary from WRAMC also made reference to the 
veteran having had a positive PPD and being in his fourth 
month of isonicotine hydrazine B6 prophylaxis.  No findings 
were made to a chronic respiratory disability.  

The medical evidence also includes reports of multiple VA 
examinations conducted between February 2000 and June 2002.  
Those examination reports are absent any findings of anemia, 
a chronic respiratory disability, cellulitis of ankles, 
tendonitis of the left ankle, a chronic disability manifested 
by epistaxis, or a skin rash of both feet.  Indeed, the 
report of the February 2000 examination specifically noted 
the veteran's history of having a positive PPD but limited 
the diagnosis only to this history.  No underlying 
respiratory disability (tuberculosis) was identified.  
Likewise, although he gave a recent history of epistaxis, no 
diagnosis of a chronic disability manifested by epistaxis was 
made.  The examiner also specifically indicated that there 
was no evidence of active cellulites of the ankles, and that 
the skin on the veteran's feet was dry and normal.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere fact that the veteran was diagnosed and/or treated 
for anemia, a positive PPD, cellulitis of the ankles, 
tendonitis of the left ankle, epistaxis, and a skin rash of 
both feet is insufficient to establish a claim of service 
connection.  Although the veteran has expressed his own 
opinion that he currently suffers from anemia, cellulitis of 
the ankles, a chronic disability manifested by epistaxis, 
tendonitis of the left ankle, a chronic disability manifested 
by epitaxsis, and a rash of the feet, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Myopia and presbyopia

Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia and presbyopia 
are refractive disorder.  See Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 1094.  As such, neither myopia 
nor presbyopia may be service connected as a matter of law, 
absent evidence of aggravation by superimposed disease or 
injury. See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 
18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

The veteran alleges that he indeed has superimposed pathology 
(apparently acquired and/or service aggravated myopia and 
presbyopia) as a result of his service connected multiple 
sclerosis.  These allegations are uncorroborated by  the 
evidentiary record.  The Board acknowledges that the veteran 
was seen in May 1988 for complaints of vision problems that 
was diagnosed as optic neuritis, but that the condition had 
improved by the end of the month.  Subsequent records from 
the eye clinic and annual eye examinations document changes 
in the veteran's vision, and he was diagnosed as having 
myopia.  None of the in records, however, indicated that the 
veteran's myopia was aggravated by his multiple sclerosis.

A VA eye examination conducted in February 2000 diagnosed the 
veteran as having myopia and presbyopia.  Presbyopia was also 
diagnosed at a June 2001 VA eye examination.  Neither 
examination report contained any finding that the veteran's 
decreased visual acuity (myopia and/or presbyopia) had been 
aggravated or caused by his multiple sclerosis.  

As noted above, refractive error may not be service connected 
absent a showing of superimposed pathology.  Here, although 
the refractive error itself appears to have initially 
manifested in service, no additional disability (superimposed 
pathology) is shown.  The law is dispositive in this matter, 
and the appeal must be denied.  See Sabonis.

Cervical Spine

In addition to the foregoing, service connection may be 
established for disability resulting from aggravation of a 
preexisting injury or disease contracted in line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 

The veteran entered service with no objective evidence of a 
neck and/or cervical spine disability.  A January 1984 "re-
enlistment" examination indicated that his neck and spine 
were normal.  He was seen for complaints of neck pain in 
October 1987.  He denied any recent trauma but reported that 
he had injured his cervical spine in an motor vehicle 
accident prior to service.  He said he was in cervical 
traction for nine weeks.  X-rays of the cervical spine 
congenital fusion of the C3 and C4 vertebral segments.  There 
was also mild degenerative changes within the lower cervical 
spine manifested by end-plate sclerosis and mild to marginal 
osteophyte formation.  

As discussed above, only defects, infirmities, or disorders 
recorded in the enlistment examination report are presumed to 
have existed prior to service.  Otherwise, the "presumption 
of soundness" applies unless clear and unmistakable evidence 
to the contrary has been presented.  The veteran's statement 
that he injured his neck prior to enlistment does not 
demonstrate that he had a neck disability prior to service.  
Clear and unmistakable evidence (obvious and manifest) of a 
preexisting neck disability has not been produced.  The 
presumption of soundness applies.  The evidence of record 
therefore suggests that the veteran had complaints of neck 
pain with degenerative disc disease in service.  Post-service 
medical evidence, notably the February 2000 VA examination, 
documents that the veteran currently suffers from cervical 
spondylosis and degenerative disc disease with neural formina 
encroachment at C3-4, C4-5, C5-6..  

In short, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the record shows that the 
veteran's degenerative disc disease of the cervical spine had 
its onset, or is otherwise related to, military service.

Low back

Service medical records document that the veteran was seen 
for complaints of low back pain on multiple occasions.  In 
July 1984, he was evaluated for a one day history of back 
pain.  He denied any trauma.  There was limitation of range 
of motion as well as muscle spasm.  He was unable to stand 
completely upright.  The diagnosis was severe low back 
strain.  The veteran was seen for similar problems/complaints 
in March and May 1995.  The evidence of record therefore 
suggests that the veteran had complaints of chronic low back 
pain in service.  

Post-service medical evidence establishes a current diagnosis 
of a low back disability.  Specifically, the report of the 
February 2000 VA examination indicated that the veteran was 
incapable of doing range of motion of the lumbar spine.  He 
was diagnosed as having low back pain syndrome.   Although 
there is some evidence suggesting that the veteran's current 
low back problem may be related to his service connected 
multiple sclerosis, there is also ample evidence showing that 
the veteran has a chronic low back disability that had its 
onset during his active military service.

In short, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the record shows that the 
veteran's low back pain syndrome is causally related to 
service.

Bilateral hearing loss

Post service medical evidence includes the report of a March 
2000 VA audiology examination.  The examination indicated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
10
5
10
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner indicated that the veteran's was within normal 
limits per VA guidelines.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2004).

Considering the results of the March 2000 VA examination, it 
is clear that the veteran does not currently suffer from a 
hearing loss disability for VA benefit purposes.  His 
puretone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, was less than 40 in all frequencies, and he did not 
show puretone thresholds of 26 or more in 3 or more 
frequencies.  His score on the Maryland CNC Test was 96 
percent in his right ear and 94 percent in his left ear.  The 
veteran has not identified any post-service testing revealing 
the presence of hearing loss for VA compensation purposes.

Based on the above, the Board finds that the veteran has 
presented no competent medical evidence showing a current 
disability hearing loss disability for VA purposes.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v Derwinski.  Since there is no 
current hearing loss disability, service connection for 
hearing loss is not warranted.

Hypertension

Service medical records fail to establish that hypertension  
was present during the veteran's active service.  When he was 
examined at the WRAMC in September 1998, the veteran's blood 
pressure was 124/86, which is well within normal limits. See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2004). 
(the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and /or systolic 
blood pressure is predominantly 160mm. or greater.)  There is 
also no evidence of hypertension within one year of the 
veteran's service discharge.  Although a blood pressure of 
130/94 was recorded at the September 2000 examination, the 
first reading taken was 144/88 and the third reading was 
132/82.  A diagnosis of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id.  In other words, the single elevated blood 
pressure reading recorded in September 2000 does not warrant 
a diagnosis of hypertension.  Indeed, when he was examined in 
December 2000, the veteran's blood pressure was recorded as 
being 130/78 and no findings were made with regard to 
treatment or diagnosis of hypertension.  

There is no evidence showing a diagnosis of hypertension in 
service or within one-year of the veteran's service 
discharge.  The report of a June 2002 psychiatric examination 
refers to the veteran providing a history of taking 
medication for hypertension.  Therefore, assuming he has been 
diagnosed as having hypertension, the veteran must present 
medical evidence that establishes a medical nexus between his 
current hypertension and his active service.  Such evidence 
has not been presented.  The claim for service connection for 
hypertension must be denied.

Dizziness

Service medical records document that the veteran was seen on 
numerous occasions for complaints of dizziness.  In January 
1998, the veteran complained of dizziness when standing.  He 
said he experienced a spinning sensation.  He denied any 
other neurological manifestations.  The impression was 
vestibular neuritis.  Subsequent treatment records dated in 
January and February 1998 show continued complaints of 
dizziness, and that the veteran was diagnosed as having 
chronic vertigo.

Post-service medical evidence includes the report of a 
December 2000 VA examination.  The veteran complained of 
dizziness with vertigo.  A comprehensive examination was 
conducted.  The diagnosis, in pertinent part, was that the 
veteran's difficulty with vertigo was due to his multiple 
sclerosis.  In other words,  a VA medical professional has 
opined that the dizziness/vertigo is caused by his multiple 
sclerosis (which itself is service connected).  There is no 
medical evidence/opinion to the contrary.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), and based on the Court's holding in 
Allen, the Board finds that service connection for a 
disability manifested by chronic dizziness is warranted.  

Periodontal disease

The veteran contends that he is entitled to VA compensation 
for periodontal disease.  His service dental records document 
an extensive history of dental treatment, to include 
extractions and amalgamations.  A February 2000 VA report 
shows that he has been diagnosed as chronic periodontal 
disease.  However, this condition is recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  As it is specifically excluded as a disease or 
injury within the meaning of applicable legislation providing 
for compensation benefits, his claim for service connection 
for periodontal disease must fail for the absence of legal 
merit or lack of entitlement under the law.  The relevant 
facts are not in dispute.  It is the law, not the evidence, 
which is dispositive of this claim.  See Sabonis v. Brown.  
His appeal with respect to this issue is therefore denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection.  Therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a chronic respiratory 
disability, to include a positive purified protein derivative 
(PPD) test, is denied.

Entitlement to service connection for cellulites of the 
ankles is denied.

Entitlement to service connection for a visual disability, to 
include myopia and presbyopia, is denied.

Entitlement to service connection for degenerative joint 
disease of cervical spine is granted.

Entitlement to service connection for tendonitis of the left 
ankle is denied.

Entitlement to service connection for a skin rash of both 
feet is denied.

Entitlement to service connection for epistaxis is denied.

Entitlement to service connection for disability of the low 
back is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability manifested 
by dizziness is granted.

Entitlement to service connection for periodontal disease is 
denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


